DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 5 and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the forming the gate and the planarization layer comprises: forming a pattern of the gate on the substrate by a patterning process; depositing a planarization layer material on the substrate on which the gate is formed, forming a pattern of the planarization layer by performing exposure, development and curing processes on the planarization layer material, and exposing an upper surface of the gate by performing a dry 2Application No. 17/054,711 Attorney Docket No. 38395U Response To Non-Final Office Action Mailed On January 19, 2022 etching process on the planarization layer such that the upper surface of the planarization layer is flush with the upper surface of the gate by the dry etching process”, with combination of remaining features, as recited in claim 5.

Noda et al (US 2010/0032674 A1) discloses drain region DD and the source region SD in the first thin film transistor TFT1, and the drain region DD and the source region SD in the second transistor TFT2 are in island form within the semiconductor layer PS. In addition, the LDD region LD in the first thin film transistor TFT1 surrounds the drain region DD and the source region SD, while the LDD region LD in the second thin film transistor TFT2 surrounds the drain region DD and the source region SD (Fig [7], Para [0093]).

However, Noda fails to disclose would not have rendered obvious the above-quoted features recited in claim 5.

Claims 7-12 are allowed as those inherit the allowable subject matter from clam 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898